UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 GERALD L. FERREYRA,                           )
                                               )
                      Plaintiff,               )
                                               )
               v.                              )   Civil Case No. 09-1606 (RJL)
                                               )
 FRATERNAL ORDER OF POLICE                     )
 LEGAL PLAN, INC. et al.,                      )
                                               )
                      Defendants.              )

                                         ORDER

       For the reasons set forth in the Memorandum Opinion entered this date, it is this
     p.---
2h    day of July, 2010, hereby

       ORDERED that the FOP Legal Plan's Motion To Dismiss Counts I & II of

Plaintiffs Complaint [#6] is GRANTED; and it is further

       ORDERED that the Keenan & Associates's Motion To Dismiss Plaintiffs

Complaint [#12] is GRANTED; and it is further

       ORDERED that Counts I and II of the First Amended Complaint be

DISMISSED; and it is further
     ORDERED that Keenan & Associates's Motion to Strike Paragraph 15 of

Plaintiffs Complaint [#13] is DENIED AS MOOT.

     SO ORDERED.



                                          RICHARDJ.          N
                                          United States District Judge